Citation Nr: 1439057	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-25 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected heart disability or service connection diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ, to include as due to diabetes mellitus. 



ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefits sought on appeal.

In his substantive appeal, the Veteran requested a hearing before a member of the Board.  He subsequently withdrew his hearing request in September 2011.  

The Board is aware that the RO only formally adjudicated the issue of entitlement to service connection for SMC for loss of use of a creative organ.  The Board notes, however, that the Veteran was provided VCAA notice with respect to service connection for erectile dysfunction in July 2006.  Although entitlement to service connection for erectile dysfunction was not separately adjudicated from the Veteran's SMC claim for loss of use of a creative organ, the service connection issue is a threshold determination of the SMC, and thus, the Board is of the opinion that it is part and parcel to that claim.  Moreover, as the Board is remanding these claims, there is no prejudice to the Veteran as the AOJ will have an opportunity to readjudicate the issues as listed on the title page of this decision.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's service connection claims for hypertension, erectile dysfunction, and SMC claim.  

Service Connection

In the April 2010 VA examination, the examiner opined that the Veteran's "hypertension is not caused by, related to, or contributed to by his diabetes mellitus."  The examiner also opined that the Veteran's "diabetes mellitus is not the cause of his erectile dysfunction."  Although the examiner provided a detailed opinion as to secondary service connection, he did not provide an opinion as to whether the Veteran's diabetes mellitus permanently aggravated his hypertension and erectile dysfunction.  Further, now that the Veteran is service-connected for a heart disability, a liberal review of his claim would require a secondary/aggravation opinion with respect to both diabetes mellitus and the now service-connected coronary artery disease.  

SMC

The Veteran's claim for SMC for loss of use of a creative organ is inextricably intertwined with the remanded claim of service connection for erectile dysfunction; consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  If available, forward the Veteran's claims file to the April 2010 VA examiner for supplemental opinions regarding his hypertension and erectile dysfunction claims.  If the April 2010 examiner is not available, forward the claims file to another appropriate examiner for the requested opinions.  It is left to the examiner's discretion whether to reexamine the Veteran.  

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has hypertension and erectile dysfunction that have been caused or aggravated by his military service, or caused or aggravated (chronically worsened) by a service-connected disability (including heart disease and diabetes mellitus). 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

2.  Perform any additional development deemed necessary. 

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence, and all issues on the title page should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case on all 3 issues and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



